CRIST, Judge.
In this court tried suit for specific performance of a contract for sale of a mobile home, the trial court found that plaintiffs had paid for the mobile home and ordered defendants to execute and deliver any and all documents necessary to vest title of the mobile home in plaintiffs.
We hold that the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30 (Mo.banc 1976).
No error of law appears, and we have determined that an opinion would have no precedential value.
The judgment is affirmed in compliance with Rule 84.16(b).
ROBERT G. DOWD, P. J., and ALDEN A. STOCKARD, Special Judge, concur.